Citation Nr: 0212750	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  This included a tour of duty in the Republic of 
Vietnam from September 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) North Little Rock, 
Regional Office (RO), which denied a claim for service 
connection for PTSD.  The Board remanded the case in December 
2000 for additional review to assure full compliance with the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), which was enacted during the pendency of this appeal 
and is currently codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  The RO performed the 
requested development and thereafter returned the case to the 
Board for appellate disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran is not a combat veteran.

3.  The veteran has not provided sufficiently detailed 
information regarding the claimed stressors that he contends 
caused his claimed PTSD; thus, the claimed stressors, which 
vaguely refer to stressful circumstances while serving in the 
Republic of Vietnam, remain unverified.

4.  A clear preponderance of the evidence is against a 
finding that the veteran currently has PTSD or other acquired 
psychiatric disability that is causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110 1154(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

As indicated earlier, the record shows that the veteran 
served in the Republic of Vietnam between September 1970 and 
September 1971.  His military specialty, according to his DD 
Form 214, was carpenter.  The veteran's medals, badges, or 
commendations include the National Defense Service Medal, the 
Vietnam Campaign Medal, with a 60 device, the Vietnam Service 
Medal, and the Army Commendation Medal.  None of the 
veteran's medals, badges, or commendations denote actual 
combat.

The veteran's service medical records reveal no complaints of 
any psychiatric difficulties, or a diagnosis of a psychiatric 
disability, at any time, and a normal psychiatric evaluation 
of the veteran at the time of his separation medical 
examination in November 1971, at which time the veteran 
denied ever having had, or currently having, frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.
 
The veteran filed his claim for service connection for PTSD 
in October 1997, almost 26 years after his separation from 
active military service, asking that his records showing 
mental health treatment at the North Little Rock, Arkansas, 
VA Medical Center (VAMC) be secured.  In response to a 
request from the RO to offer a detailed account of his 
claimed stressors, the veteran returned a PTSD Questionnaire 
in December 1997 essentially describing his stressors as the 
"bo[m]bing [of] Vietnam, people getting killed, seeing so 
many dead people, fear of being killed next, [and] mortar 
rounds."  As for dates, he only provided the years "1970" 
and "1971."  He did not provide any names, explaining that 
he didn't remember them.

The record shows that the RO sought the veteran's records 
from the above VAMC, obtaining a response that the veteran 
had had no admissions and that there was no record of any 
treatment prior to August 1997.  The records furnished by the 
VAMC reveal a mental health clinic consultation in August 
1997 due to complaints of loud noises sending the veteran 
"in a panic," as well as episodes of shortness of breath, 
palpitations, and sweating, which were frequently 
precipitated by loud noises and by people startling him.  The 
symptoms occurred spontaneously from time to time and 
occasionally would awake the veteran from his sleep.  They 
would last between two and five minutes and would occur three 
to four times per day.  They had started in the 1970's upon 
the veteran's return from Vietnam, but had increased in 
frequency and intensity over the last few years.  The veteran 
stated that he preferred relative isolation secondary to 
ideas about hurting people around him.  His sleep was, 
however, "pretty good," at more than five hours per night; 
his interests were "okay," as he liked to fish; there were 
no feelings of guilt; his energy was "pretty good;" there 
were no problems with concentration; there were no suicidal 
ideations; and his appetite was fine.  There was a general 
sense of anxiety, or feeling "on edge," though.

The above consultation report further reveals that, on 
examination, the veteran had a tense mood but a normal range 
of affect, which was also appropriate and congruent.  
Thinking was logical and goal directed, and there was no 
evidence of auditory/visual hallucinations or delusions.  
Judgment was good, but insight was poor, as the veteran had 
"no idea what my problem is."  His concentration was good.  
The assessment was listed as a panic disorder.

According to another VA mental health clinic report, dated in 
October 1997, the veteran presented no complaints and in fact 
said that he was feeling much better now, as he had been 
feeling "like a 3-4/10" when he first came to the clinic 
and was now feeling "like an 8/10."  The diagnosis was 
listed as generalized anxiety disorder (GAD), and the 
medications prescribed earlier for his symptoms were 
continued.

On VA mental disorders examination in February 1998, the 
examiner noted that there was "very little information in 
the C-file," that the veteran had been receiving mental 
hygiene clinic treatment since August 1997, that some mental 
hygiene clinic records dated in October 1997 showed a 
diagnosis of GAD, and that there was "some [PTSD-related] 
information completed by the Veteran, but [he] gives very 
little good information."  The veteran complained of being 
nervous and said that noise at work bothered him and that he 
felt that people dropped things in order to make fun of him.  
He also said that he woke up sweating, not knowing where he 
was at often, thinking that he was still in Vietnam, where he 
served for a year working in a shop on boilers while attached 
to an airborne division.  He had been issued an M-16, and 
said that he sometimes would assist the combat engineers on 
the fire bases.  The veteran stated that nobody close to him 
got killed but that guys in his unit got wounded.  He said 
that "just being assigned there and being there" bothered 
him "a great deal," and that they "got some mortars" at 
night.  He stated that he was trained to get out of 
helicopters, although he was afraid of heights, and that he 
was always in fear of his life while in Vietnam, but was 
never wounded.  He saw a man that had been killed by the 
enemy but "did not have to put him in the body bag or 
anything."  The examiner noted that "[i]t is hard to get 
good stressors from this man."

The veteran reported a normal post-service working history, 
and said that he got along with people "okay" at his 
present job making cables.  He had divorced in 1987.  He 
denied any drug or alcohol problem and said that, currently, 
he spent his time working at his house, taking care of the 
yard, cooking, and cleaning the house.  Fishing was his 
hobby.  He stopped hunting after Vietnam, as shooting a gun 
would make him very, very nervous.  In terms of 
socialization, he got along okay with the people he worked 
with.  Crowds bothered him, as he felt pinned in and got 
nervous and sweated.  In restaurants, he would get a corner 
spot.  His appetite varied.  Sleep was three to four hours a 
night, and he would have nightmares three to four times a 
week.  The nightmares would have him falling or somebody 
pushing him.  At work, he had recently felt asleep and dreamt 
that he was on patrol in Vietnam.  Regarding hallucinations, 
he said that he sometimes heard voices telling him to do 
things like kill himself or harm somebody else.  There was no 
delusional material, but the veteran described startle 
responses.

Regarding PTSD symptomatology, the report of the above VA 
mental disorders examination reveals that the veteran said 
that Orientals and war movies reminded him of Vietnam, that 
he had flashbacks and startle responses, that he had lost 
interest in his former hobby of hunting, and that he avoided 
crowds.  He reported no guilt feelings, but there was some 
survivor guilt.  Mental status examination revealed a well-
oriented, quite cooperative individual who felt depressed but 
had normal speech and thought processes.  There were some 
possible hallucinations and some questionable schizophrenic 
trends, but no delusions.  Insight was superficial.  There 
was depression and anxiety.  The diagnosis was deferred 
pending the results of a Minnesota Multiphasic Personality 
Inventory (MMPI) test, and the examiner commented that the 
veteran had vague stressors and that "much of the symptoms" 
were compatible with PTSD.

The VA examiner who conducted the above mental health 
examination of February 1998 subscribed an addendum, dated in 
March 1998, showing the following impression:

IMPRESSION:  The [MMPI] was felt by the 
psychologist to be invalid.  The clinical 
evaluation shows some [PTSD] 
symptomatology, but not felt to be enough 
to make that diagnosis.

The psychiatric diagnosis is [GAD].

The Global Assessment of Functioning 
[score] is 65.

VA mental health treatment records dated between February and 
August 1998 reveal treatment for the diagnosed GAD.

A November 1998 VA mental health treatment record indicates 
that the veteran, who was being followed for panic disorder, 
had "some symptoms of PTSD."  Another record from the same 
medical facility, dated a year later, reveals an Axis I 
diagnosis of PTSD and panic disorder.  A similar Axis I 
diagnosis is contained in a June 2000 VA mental health 
treatment record.

At a November 1999 RO hearing, the veteran said that he had 
been receiving VA mental health treatment for about a year, 
and that he had been diagnosed with PTSD.  He acknowledged 
that he was never involved in hand-to-hand combat with the 
enemy and that he never had to use his assigned weapon while 
in Vietnam.  He said that he had worked as a "maintenance 
man" while in Vietnam, but that he did some perimeter guard 
duty "a number of times" and that he "saw a lot of death."  
After his return to the United States, he had been suffering 
from nightmares, startle responses, shortness of breath, 
flashbacks, and feelings of guilt.  In response to the 
hearing officer's question regarding the content of his 
nightmares, he stated that the dreams were about Vietnam, 
"like somebody just comes up on you and maybe fixing to kill 
you and stuff ... and you jump to the reflex or stuff like 
that."

An attempt was made by the RO in May 2000 to confirm any 
stressors in this case through the United States Armed 
Services Center for Research of Unit Records (USASCRUR), but 
the USASCRUR responded, in a June 2000 letter to the RO, that 
"the information received is insufficient for the purpose of 
conducting meaningful research."  The RO was also thereby 
informed that, in order to conduct the requested research, 
the veteran had to provide additional information including 
specific dates, type and locations of the claimed incidents, 
number and full names of the casualties, unit designations to 
the company level, and other units involved.  The veteran was 
informed of this by the RO, by letter dated in December 2000, 
but his response, received at the RO in January 2001, is 
still devoid of the minimal information necessary for a 
meaningful research, as the veteran still contends, in 
essence, and without any specifics, that he saw death and 
people being wounded while in Vietnam.

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the above cited VCAA, which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002), and is applicable to the claim on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It 
is also noted, at the outset, that the final rule 
implementing the VCAA, which is also applicable to this 
appeal, was published on August 29, 2001.  See 66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for 
service connection for PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
and the recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim 
for service connection for PTSD, and of the specific reasons 
for denying that claim.  For instance, in two separate 
letters dated in December 1997, the RO informed the veteran 
of the steps that were being taken to develop his claim, and 
asked the veteran for specific information (including 
detailed descriptions of the claimed traumatic events that 
reportedly led to the PTSD, and copies of medical evidence 
showing treatment for the claimed PTSD) that was needed in 
order to process his service connection claim.  As noted 
earlier, the RO attempted to confirm the vague stressors 
offered by the veteran, by letter dated in May 2000 sent to 
the USASCRUR, and thereafter informed the veteran, by letter 
dated in December 2000, of the results of that attempt.  The 
veteran's response, as indicated earlier, is still 
insufficient to warrant another request to USASCRUR for 
stressor verification.

Additionally, it is noted that, upon finishing developing the 
record pursuant to the instructions of the December 2000 
Board remand, the RO informed the veteran, by letter dated in 
July 2002, that the development had been conducted, and 
advised him that he could still submit additional evidence or 
argument, or a request for a hearing, but that he had to do 
so by contacting the Board directly.  Also, by letter dated 
in November 2001, the RO notified the veteran of the 
enactment of the VCAA and of VA's re-defined duties to assist 
and notify under the VCAA, specifically telling him, once 
again, of the evidence that was needed to substantiate his 
claim for service connection for PTSD, of the steps he needed 
to take in order to have a complete application for benefits, 
and of the evidence that the RO had requested on his behalf.

It is further noted that the RO has secured all the medical 
evidence identified by the veteran as pertinent to his claim, 
and has ordered, and obtained, a VA mental disorders 
examination, necessary in this case.  The veteran has not 
provided any additional information or evidence, nor 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, 
another remand, or a request for further development of this 
case, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Legal analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2001).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Eligibility for a PTSD service connection award requires 
more; specifically, three elements must be present, according 
to VA regulations: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).  As 
amended in 1999, section 3.304(f) currently provides that if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board has applied the amended 
version of section 3.304(f) cited above, as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation is amended while a case is pending, the version 
that is most favorable to the veteran will apply).  The 
amended version of section 3.304(f) removed the requirement 
of a "clear" diagnosis of PTSD and replaced it with the 
specific criteria that a PTSD diagnosis must be established 
in accordance with 38 C.F.R. 4.125(a), which mandates that, 
for VA purposes, all mental disorder diagnoses must conform 
to the most recent (fourth) edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (the DSM-IV).

In the present case, a review of the record shows no evidence 
of psychiatric difficulties or disabilities at any time 
during service.  The earliest such medical evidence in the 
file was recorded in August 1997, when more than 25 years had 
elapsed since the veteran's discharge.  These medical records 
revealed initial impressions of a panic disorder and GAD.  
Thereafter, on VA medical examination in February 1998, the 
veteran reported PTSD symptoms, but upon further specialized 
testing, it was concluded that the symptoms were not 
sufficient for a PTSD diagnosis and that the appropriate 
diagnosis was GAD.

A few records produced between November 1998 and June 2000 do 
suggest a dual Axis I diagnosis of PTSD and panic disorder.  
The Board acknowledges the presence in the record of these 
diagnoses of PTSD.  However, these diagnoses appear to be 
cursory diagnoses rendered during the course of treatment, 
essentially based on the veteran's recitation of symptoms 
commonly associated with PTSD, and without the benefit of 
thorough testing and review of the claims file.  These few 
diagnoses of PTSD are therefore outweighed by the findings 
from the February/March 1998 comprehensive VA mental 
disorders examination indicating that a PTSD diagnosis is not 
warranted.

Even assuming that the record shows that the veteran does 
suffer from PTSD, in order for the veteran to be entitled to 
be service-connected for this psychiatric disability, the 
claimed stressors must also be confirmed (insofar as the 
veteran is not a combat veteran), and there must be also 
competent evidence linking the stressors to service.  Neither 
requisite is met in this case.  As noted earlier, the RO has 
attempted, several times, including at the November 1999 RO 
hearing, to have the veteran provide detailed data regarding 
the claimed stressors, but he has only offered vague 
information with no specific stressful events.  In fact, 
there are no actual stressors in this case, other than a 
general feeling of anxiety for "just being there."  More 
recently, in January 2001, the veteran added that he 
witnessed soldiers being killed on at least two occasions and 
participating on parol duty.  He did not list specifics, 
i.e., names, dates, locations, units involved etc., that 
would enable verification by USASCRUR.  There being no 
confirmed stressors in this case, competent evidence 
demonstrating a nexus, or causal relationship, between the 
claimed PTSD and the claimed, but unconfirmed, stressors, 
cannot be expected.  No such evidence has been produced.

In short, the veteran not being a combat veteran, he has not 
provided sufficiently detailed information regarding the 
claimed stressors that he contends caused his claimed PTSD; 
thus, the claimed stressors, vaguely referring to stressful 
circumstances while serving in the Republic of Vietnam, 
remain unverified.  Also, a clear preponderance of the 
evidence is against a finding that the veteran currently has 
PTSD or other acquired psychiatric disability that is 
causally related to service.  In view of these findings, the 
Board concludes that the criteria for entitlement to service 
connection for PTSD have not been met. 


ORDER

Service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

